 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIndianapolisMack Sales and Service,IncandInter-nationalAssociation ofMachinists and Aerospace Workers,District Lodge No 90Case 25-CA-14790(E)December 30, 1988SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 19, 1988, Administrative Law JudgeArlinePacht issued the attached supplementalorder The Applicant filed exceptions with support-ing argument and the General Counsel filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the supplementalorder and the record in light of the exceptions, ar-gument, and brief and has decided to affirm thejudge's rulings, findings,' and conclusions2 and toadopt the recommended Order 3SUPPLEMENTAL ORDEREqual Access to Justice ActSTATEMENT OF THE CASEARLINE PACHT, Administrative Law JudgePursuantto the Equal Access to Justice Act (EAJA) Pub L 96-481, 94 Stat 2325 and Sec 102 143 of the Board s RulesandRegulations,Respondent filed an application foraward of feesand expenses and a motiontowithholdconfidentialfinancial information from disclosure inpublic record of proceeding on June 23 1988 iAs the prevailing party, Respondent contends in its application that the General Counsels position at eachphase of this proceeding lacked substantial justificationOn August 12, counsel for the General Counsel (theGeneral Counsel) filed a motion to dismiss applicationfor attorney s feesand expenseswhich the Respondentanswered on September 15 These pleadings raise the following issues1Whether the General Counsels position was substantially justified throughout the entire unfair laborpractice proceeding2Whether some of the fees claimed are unreasonable3Whether fees may be claimed above $75 an hour 2ORDERThe recommended Order of the administrativelaw judge is adopted and the application of the Ap-plicant, IndianapolisMack Sales and Service, Inc,Indianapolis, Indiana, for attorney's fees and expenses under the Equal Access to Justice Act isdenied'Under the Equal Access to Justice Act attorneys fees will be awarded to prevailing parties unless the Government can show that its positionwas substantially justified InPierce vUnderwood487 US 552-553(1988) the Court defined substantially justifiedasjustified in substance or in the main-that is justified to a degree that could satisfy areasonable personThe Court further stated that this interpretation ofthe phrase is equivalent to the reasonable basis both in law and factformally adopted by the majority of courts of appealsWe note that thejudge s discussion inThe Substantial Justification Issue section of herdecision fully comports with the Court s definition2 In adopting the judge s decision we do not rely on her finding thatthe General Counsels persistence in litigating this matter influenced theBoard to refrain from adopting theGraneto Datsunrule as binding precedent in all autodealer successor cases2 The Applicant filed a petition for rulemaking to increase maximumrate for attorney fees and a motion to strike portions of the GeneralCounsel s answering brief that did not address the substantial justificationissue In light of our decision to deny the application for attorney feesand expenses the petition and motion are mootWalter Steele Esqfor the General CounselStuart AWilliamsandPatrick F Kilker Esqs (EckertSeamans Cherin & Mellott),of Pittsburgh Pennsylvania, for the RespondentITHE SUBSTANTIAL JUSTIFICATION ISSUEThe EAJA provides that attorney fees may be awarded to eligible parties who prevail in cases tried before administrative agencies unless the Government establishesthat its litigation positionwas substantially justifiedAlthough these words of art are not defined in theEAJA, the legislative history of the statute offers the following commentaryThe test of whether or not a Government actionis substantially justified is essentially one of reasonablenessWhere the Government can show its casehad a reasonable basis in law and fact no awardwill be made,The standard however should not be read toraise a presumption that the Government positionwas not substantially justified simply because it lostthe case Nor in fact, does the standard require theGovernment to establish that its decision to litigatewas based on substantial probability of prevailingH R Rep No 1418 96th Cong, 2d Sess 10 (1980)quoted inShellmaker Inc267 NLRB 20 (1983) TheBoard further illuminated the concept of substantial justification inLion Uniform,285 NLRB 249, 254 at fn 33(1987) stating'An itemization of fees and expenses was attached to Respondent s application as Exh B Exh A Respondents financial statement was forwarded in a sealed envelope labeledConfidential Financial Information2The General Counsel contends and Respondent concedes that it maynot claim fees and expenses incurred during theinitialinvestigation of thecharge Accordingly Respondent reduces its claim by $546 25292 NLRB No 28 INDIANAPOLIS MACK SALESThe General Counsel will be found to have actedwith substantial justification in issuing a complaintwhenever the General Counsel possesses, at thetime the complaint is issued, evidence that couldreasonably lead an administrative law judge to finda violation and does not possess evidence that clearly would defeatan allegationthat the charged partyhas violated the lawIITHE FIRST DECISIONAs a prelude to applying the foregoing standards tothe question of substantial justification in this matter, acareful review of each phase of the litigation is in orderThe complaintin this case issuedon August 23, 1982alleging thatRespondentwas a successor to MackTrucks, Inc, that after hiring a majority of its predecessor'smechanics and receiving a demand for recognitionand bargainingfrom District Lodge 90 IAM, which previously represented these employees, Respondents refusal to recognize and bargain with the Union violated Section 8(a)(1) and (5) of the Act In its answer, Respondentdenied the substantive allegations, including the appropriateness of the unitAt the hearing before me the General Counsel adduced evidence that established that the Respondent hadhired a representative complement of its predecessor sservice department employees who had been in a separate unit covered by a separate bargaining agreement formany years The Respondent contended that a unit ofmechanics, which did not include parts department employees,was inappropriateWhen I incorrectly deniedRespondents request to present evidence of the appropriate unit question, Respondent failed to make an offerof proof to preserve its position and did not further contest the issue either at the hearing or in its posttrial briefIn the initial decision which issued on May 31, 1983 Ifound that the Respondent was a successor and hadhired a repesentative complement of represented employees at the time the Union demanded recognition and bargainingAccordingly I concluded that the Company srefusal to bargain with the Union violated the ActThe Respondent excepted,inter aliatomy findingthat a unit of service department employees was appropnate contending instead that both parts and servicepersonnel had to be included in a single unit In makingthis argument the Respondent relied onGraneto Datsun203 NLRB 550 (1973) which holds thata unitof serviceand parts department employees is appropriate unless itis demonstrated that no substantial community of interestexists between themIn a responsive brief the General Counsel assertedthat theGraneto Datsunrule arose in the context of aninitialunit determination and did not apply to a successorshipRather, she maintained that where as here therewas an incumbent union the Board and the courts agreethat the proper test is whether the preexisting unit remained intact and substantially unchanged, citing as authority cases such asSaks Fifth Avenue,247 NLRB 1047(1980), affd 634 F 2d 681 (2d Cir 1980)WhiteWestinghouse Corp229 NLRB 667 (1977), affd 604 F 2d 689(D C Cir 1979)Zayre Corp170 NLRB 1751 (1968)affd 424 F 2d 1159 (5th Cir 1970)137The Board affirmed my decision on September 241984 (Chairman Dotson dissenting) concluding that inlight of the service department employees 18 year bargaining history and common work interests this groupconstituted an appropriate unitIndianapolisMack Sales,272 NLRB 690 fn 4 (1984) The Board denied Respondent s motion to reopen the record to adduce evidence onthe appropriateunit issueprincipally on the ground thatRespondent had failed to make an offer of proof at thehearing IdOn September 25, 1986, the U S Court of Appeals forthe Seventh Circuit (Judge Cudahy dissenting) deniedthe Board s petition for enforcement (802 F 2d 280 (7thCir 1986)) In remanding the case, the court stated thatbecause the unit determination question arose in a successorship, this did not in itself justify a departure from theBoard sGraneto Datsunrule Id at 285 The court theninstructed the Board to articulate its reasons for modifying or repudiatingGraneto Datsunor, otherwise, determining on the basis of substantial evidence whether thespecific facts in the case demonstrated that the parts andservice department employees did not share a substantialcommunity of interest IdThe Parties ContentionsRespondent now contends that because the GeneralCounsel failed to present evidence on the appropriateunit question particularly regarding the community ofinterests shared by the parts and service department employees, the investigation was inadequate and the Government was not substantially justified in issuing theoriginal complaint In taking this positionRespondentargues that because the Board ultimately adopted the circurt court s ruling as law of the case, it serves as a starting point against which all the General Counsels priorpositions must be judged In short, Respondentmaintainsthat the court s reversal proves that the General Counselproceeded to litigationon anerroneous notion of thecontrolling precedentRespondent is mistaken however, for the doctrine oflaw of the case looks to future actions in a case it doesnot operate retroactivelyMoreover it applies only toissues that were decided See generally Moore,FederalPractice§ 0 404 (2d ed 1981) Here the appellate courtremanded the case so that the Board might determinewhether to modify its position with respect to theGranetoDatsunruleTherefore, until the Board gave thematter further consideration the question of that rule sapplication to the instant case was unresolvedMoreover the fact that the court of appeals subsequently reversed the Board and relied on a precedent other thanthose which guided the Governments position does notmean that the General Counsels case was not reasonablygrounded in lawAs the General Counsel argues in the motion to dismissfrom the time that this case was initiated the Government s litigation theory was based on the widely accepted precedent cited above The General Counsel citedthese same precedents in his brief to the Board, therebyindicating that they were not relied on as mere after 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthoughts The cases on which the General Counsel reliedprovideda sound legalbasis for his theory of the caseFurther, the General Counsel contends that consistentwith thesecases,the evidence gathered during the investigationof the charge and presented during the Government s casein chief established that the Union had represented service and parts employees for 18 years in separateunits,that the Respondent retained the predecessor sdepartmental structure and made no significant changesin the work performed by the service employees TheGeneral Counsel contends,and Iagree that this evidence was sufficient to establish a prima facie case thatthe unit remainedintactand continued to be appropriatehad I properly reached thatissueinmy initial decisionConsequently, I conclude that the General Counsel scase was supported by sufficient factsAs the General Counsel points out, it was the Respondent s burden to prove that substantial changes occurred in its operation that rendered a separate servicedepartment unit inappropriate However, the Respondentfailed to present any evidence regarding the appropriateunit question either during the investigation or at trial 3Consequently, information was not made available to theGeneral Counsel during the investigation or at the firsthearing that might have disproved the contention that aseperateunitof service department employees continuedto be appropriateso asto undermine the reasonablenessof the Governments position SeeIowa Express DistributionvNLRB739 F 2d 1305, 1312 (8th Cir 1984), certdenied 469 U S 1088 (1984)In excepting to my decision, Respondent cited theGraneto Datsunrule for the fist time as authority for itsargument that I had erred in finding a separate unit ofservicedepartment employees appropriateAs notedabove the General Counsel countered and the Boardagreed, thatGraneto Datsunwas inapplicable The Boardalso relied onSaks Fifth Avenue,a case cited by the Genera]Counsel as authority for finding the service department employees continued to be an appropriate unit 272NLRB 690 fn 4 supraIt is important to bear in mind that prior to the courtof appeals opinion in this matter the applicability ofGraneto Datsunto unit determinations with regard to anautodealer successorwas far from settled lawWherethe law is uncertain, it cannot be argued that the GeneralCounsel was unreasonable in contending thatGranetoDatsunwas limited toinitial unitdeterminations By thesametoken simply because the court of appeals determined that the record was deficient it does not followthat the Respondent is blameless and the General Courtsel at fault for failing to present evidence on the appropriate unit question It is one thing for an appellate bodyto find that additional factfinding is warranted and quiteanother to conclude that the General Counsel is responBible for that deficiency Indeed the dissenting memberof the appellate court panel agreed with the Board thatthe Respondent was derelict in failing to make an offer3Although what occurred during the investigation in this matter isdehors the record I infer that the General Counsels account inaccuratebecause Respondent did not deny his descnptio is in its response to themotion to dismissof proof and that there was no record evidence to castdoubt on the appropriateness of the bargaining unit 802F 2d at 286Accordingly, I conclude that the General Counsel litigated this case in good faith in reliance on a well established legal theory and with factual evidence that reasonably could lead to the conclusion that the Respondentviolated the law This is sufficient to preclude a recoveryof attorneys fees under EAJA at least through theseearly stages of the proceedingDerickson Co270 NLRB516 fn 1 (1984)IIITHE SECOND DECISIONIn remandingthis case for action consistent with itsopinion, the court did not state that the Board was required to apply itsGraneto Datsunrule to all auto dealerunitdeterminationsCorrectlyconstruedthecourtsimply stated that the Board must not depart from itsrulewithout articulating its reasons for modifying, repudiating, or applying it on the basis of a more fully developed recordThereafter, pursuant to the Board s request the partiesfiledstatementsof positionThe Respondent urgedamong other matters that the General Counsel had failedto adduce evidence at the first trial consistent with thecourt of appeals opinion and, therefore deserved nosecond bite of the apple to cure its error Alternativelythe Respondent requested that another hearing be held toreceive evidence as to the appropriateness of separateparts and service departments units Respondent then recited the evidence it would adduce at a rehearing that allegedlywould prove the appropriateness of a comprehensive unitIn the Governments position paper, the GeneralCounsel urged the Board to adhere to the previouslycited line of cases includingWhite WestinghousesupraSaks Fifth Avenuesupra andZayre CorpsupraFurther the General Counsel argued that in light of the factthat the record showed an 18 year separate bargaininghistory and contained no evidence that job skills and jobclassifications had altered, the record did not need to bereopenedAlternatively the General Counsel stated thathe would not oppose reopening the record for the receipt of further evidence on the appropriateunit issue Ifind that the General Counsels position was consistentwith the apellate court s remand because it had not foreclosed the Board from modifying or repudiatingGranetoDatsunWithout reaching any conclusion on the legal controversy the Board found that it could not resolve thematter without further factfinding and remanded the casefor a supplemental hearing Thus the Board left open thepossibility that it might modify or repudiate theGranetoDatsunrule or find the rule inapplicable if sufficient evidence established that the two groups of employeesproperly constituted separateunitsGiven the Board s silence on this matter, the General Counsel was free tocontinue his efforts to argue that theGraneto Datsunrulewas an inapplicable precedent in the successor contextThe Respondent points out that its position statementto the Board contained a statement of alleged facts INDIANAPOLIS MACK SALESwhich if investigated, would establish that the parts andservice department employees shared a significant community of interest Even if the General Counsel had assumed prior to the resumption of the hearing that all thealleged facts were true he could reasonably take the position that he, too, had evidence that would prove sufficient to establish a prima facie case that a separate unitof service employees which remained intact also was appropriateSeeNLRB v Lyon & Ryan Ford647 F 2d745, 752 (7th Cir 1981) As the Board recently stated,weighing facts and drawing inferences is the exclusiveprovince not of the General Counsel but of the judgeand requires submission of the case to the factfindingprocess oflitigationSeeLathers Local 46 (Building Contractors),289 NLRB 505 (1988) The General Counseldid not prevail because I found the Respondents factualevidence more weighty in light of the court of appeals'opinion, and not because the General Counsel failed toadvance "in good faith a legal position that at least madethe question of success a close one under then existinglawDickerson Cosupra at 516 fn 1 Consequently, Iam persuaded that the General Counsels position wassubstantially justified at this junctureMoreover, at the supplemental hearing held on August10 and 11 1987 and in its brief to me, the GeneralCounsel presented evidence that supplemented that offered during the first trialAs I stated in the supplemental decisionAt the original hearing, the General Counsel established that the Respondent continued the predecensor s business at the same location, retained thesame departmental structure and began operationswith a representative complement of mechanics[who] continued to perform the same functions, using the same functions, using the same skillswith thesametools as they had in the past At thepresenthearingtheGeneralCounsel furtherproved that the parts employees performed differenttasks then did the merchanics and were paid according to a lower wage scale Collective bargaining agreementsalso were introduced which showedthat separate contracts were concluded for the twounits over several decadesWithout more such evidence might be considered sufficient for a primafacie showing that the two units continued intactThe Respondent then adduced evidence showing a significant community of interest between the two groupsconsistent with the allegations in its position paper to theBoardIn a supplemental decision issued on November 27,1987, I noted that the court of appeals remanded thiscase so that the Board might clarify its position regardmg the applicability of theGraneto Datsundoctrine in139this successorship situation or alternatively to determinewhether the Respondents service and parts departmentsshould be segregated for reasons other than bargaininghistory alone I further ruled that the Respondent mustaffirmatively prove that a substantial community of interest exists between the two units before they are joinedfor collective bargaining purposesBased on evidenceadduced by the Company on remand, I found that in thespecial circumstances of this case, the Respondent hadproven that a substantial community of interest boundthe parts and service employees into one appropriateunit I also concluded that the parties' collective bargaining history suggested that the units had been joined in ade facto mergerThereafter the General Counsel excepted to the supplemental decision, arguing that I had incorrectly appliedthe merger doctrine, that the facts of record did not support the conclusion that a combined unit was appropriateand that the Respondent was incorrect in asserting that itdid not bear the burden of proving that a community ofinterest exists before separate units are joined under asuccessorshipThe Board issued a Supplemental Decision and Orderon May 26, 1988, affirming my decision with some modeficationsIndianapolisMack Sales,288NLRB 1123(1988) Specifically although choosing not to rely on mydiscussion of de facto merger, the Board agreed thatgiven the particular facts of this case a separate servicedepartment unit was not appropriate and dismissed thecomplaintAlthough the General Counsel did not finally prevail,he was successful in persuading the Board to disavow reliance on a merger theory and to expressly confirm thatthe Respondent bore the burden of proof Moreover, it isfair to infer that the General Counsels persistence in litigating this matter influenced the Board to refrain formadopting theGraneto Datsunrule as binding precedent inall auto dealer successor cases Accordingly I concludethat the General Counsels positions throughout this proceeding were reasonably based on law and fact and weresubstantially justified It follows that an award of feesand expenses is not warranted 4 Therefore I issue thefollowing recommendedORDERThe General Counsels motion to dismiss is grantedand Respondents application for award of fees and expenses is denied"Given the foregoing resolution of the substantial justification issue Ifind it unnecessary to reach the remaining arguments and issues raised bythe Respondents application and the General Counsel s motion to dismissSimilarly it is not necessary to resolve Respondents motion towithhold confidential financial information The financial data submittedby the Respondent shall remain under seal pending the outcome of thismatter